







EXECUTION COPY

                                                                                    

364-DAY CREDIT AGREEMENT

by and among

CINCINNATI FINANCIAL CORPORATION,

and

CFC INVESTMENT COMPANY,

as Borrowers,

and

FIFTH THIRD BANK,

as Lender

                                                                                






--------------------------------------------------------------------------------

Table of Contents






Page

Article 1

DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.01

Certain Defined Terms.

1

Section 1.02

Computation of Time Periods.

10

Section 1.03

Accounting Terms.

10

Article 2

AMOUNTS AND TERMS OF THE LOANS

11

Section 2.01

The Loans.

11

Section 2.02

Making the Loans; Notice of Borrowing.

11

Section 2.03

Notes.

12

Section 2.04

Certain Fees.

12

Section 2.05

Termination; Reduction of Commitment.

12

Section 2.06

Payment at Maturity.

13

Section 2.07

Interest.

13

Section 2.08

Additional Interest on Eurodollar Rate Loans.

14

Section 2.09

Interest Rate Determinations.

14

Section 2.10

Voluntary Conversion and Continuation of Loans.

15

Section 2.11

Repayments of Loans.

15

Section 2.12

Increased Costs.

16

Section 2.13

Illegality.

16

Section 2.14

Payments and Computations.

17

Section 2.15

Taxes.

17

Section 2.16

Set-Off.

18

Section 2.17

Evidence of Indebtedness.

18

Article 3

CONDITIONS OF LENDING

19

Section 3.01

Conditions Precedent to Initial Borrowing.

19

Section 3.02

Conditions Precedent to Each Borrowing.

20






i







--------------------------------------------------------------------------------

Table of Contents

(continued)









Page

Article 4

REPRESENTATIONS AND WARRANTIES

20

Section 4.01

Representations and Warranties of the Borrowers.

20

Article 5

COVENANTS OF THE BORROWERS

23

Section 5.01

Covenants.

23

Article 6

EVENTS OF DEFAULT

28

Section 6.01

Events of Default.

28

Article 7

MISCELLANEOUS

30

Section 7.01

Amendments, Etc.

30

Section 7.02

Notices, Etc.

30

Section 7.03

No Waiver; Remedies.

31

Section 7.04

Costs, Expenses and Indemnification.

31

Section 7.05

Binding Effect.

32

Section 7.06

Assignments and Participations.

32

Section 7.07

Governing Law; Jurisdiction and Venue.

34

Section 7.08

Severability.

35

Section 7.09

Execution in Counterparts.

35

Section 7.10

Survival.

35

Section 7.11

Waiver of Jury Trial.

35

Section 7.12

Confidentiality.

35

Section 7.13

Nonliability of Lenders.

36

ATTACHMENTS TO CREDIT AGREEMENT




EXHIBITS

Exhibit A

Form of Notice of Borrowing

Exhibit B

Form of Promissory Note

Exhibit C

Form of Opinion of Counsel to the Borrower

Exhibit D

Form of Compliance Certificate






ii







--------------------------------------------------------------------------------









CREDIT AGREEMENT dated as of May 31, 2005 among CINCINNATI FINANCIAL
CORPORATION, an Ohio corporation (“Holdings”), and CFC INVESTMENT COMPANY, an
Ohio corporation (“CFC”) (hereinafter, together with their successors and
assigns, collectively, the “Borrowers” and each individually a “Borrower”), and
FIFTH THIRD BANK, an Ohio banking corporation, as lender (the “Lender”).

RECITALS

WHEREAS, Borrowers have requested that the Lender make loans to them in an
aggregate principal amount not exceeding Fifty Million and 00/100 Dollars
($50,000,000.00) at any one time outstanding; and

WHEREAS, the Lender is prepared to make such loans upon the terms and conditions
hereof.

NOW THEREFOR, for good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the Borrowers and the Lender agree as follow:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

Section 1.1

Certain Defined Terms.  

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person.  For the purposes of this definition, the term “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession (directly
or indirectly) of the power to direct or to cause the direction of the
management or the policies of such Person, whether through the ownership of
shares of any class in the capital or any other voting securities of such Person
or by contract or otherwise.

“Agreement” means this Credit Agreement, as the same may hereafter be
supplemented, modified, amended or amended and restated from time to time.

“Annual Statement” means the annual statutory financial statement required to be
filed by any Regulated Insurance Company with the Applicable Insurance
Regulatory Authority.

“Applicable Insurance Regulatory Authority” shall mean, when used with respect
to any Regulated Insurance Company, the insurance department or similar
administrative authority or agency located in (x) each state in which such
Regulated Insurance Company is domiciled, or (y) to the extent asserting
regulatory jurisdiction over such Regulated Insurance Company, the



1




--------------------------------------------------------------------------------









insurance department, authority or agency in each state in which such Regulated
Insurance Company is licensed, and shall include any Federal insurance
regulatory department, authority or agency that may be created and that asserts
regulatory jurisdiction over such Regulated Insurance Company.

“Applicable Margin” means a rate per annum equal to 0.45% for any Loan that is a
Eurodollar Rate Loan.

“Base Rate” means, for any period, a fluctuating interest rate per annum
(calculated on a 365/366-day basis) in effect from time to time equal to the
higher of: (a) the rate of interest announced publicly by the Lender from time
to time as Lender’s base rate; and (b) .50% above the Federal Funds Rate for
such period.

“Base Rate Loan” means a Loan  which bears interest at  the Base Rate.

 “Borrowing” means a borrowing consisting of a Loan made by the Lender pursuant
to Section 2.01.

“Business Day” means a day of the year on which banks are not required or
authorized to close in Cincinnati, Ohio and, if the applicable Business Day
relates to any Eurodollar Rate Loan, on which dealings are carried on in the
London interbank market.

“CCC” means The Cincinnati Casualty Company, an Ohio corporation.

“CFC” means CFC Investment Company, an Ohio corporation.

“CFCM” means CinFin Capital Management Company, an Ohio corporation.

“Change in Control” means the occurrence of any of the following events: (i)
Holdings shall cease to own, directly or indirectly (on an unencumbered basis)
100% of the issued and outstanding Voting Stock of CIC, CFC or CFCM; or (ii) CIC
shall cease to own, directly or indirectly (on an unencumbered basis) 100% of
the issued and outstanding Voting Stock of CCC, Cincinnati Indemnity or
Cincinnati Life; or (iii) any Person or “group” (within the meaning of Sections
13(d) and 14(d) under the Exchange Act), shall have (A) acquired a beneficial
ownership interest of 25% or more on a fully diluted basis of the voting
interest in Holdings’ capital stock or (B) obtained the power (whether or not
exercised) to elect a majority of the Holdings’ directors.

“CIC” means The Cincinnati Insurance Company, an Ohio corporation.

“Cincinnati Indemnity” means The Cincinnati Indemnity Company, an Ohio
corporation.

“Cincinnati Life” means The Cincinnati Life Insurance Company, an Ohio
corporation.



2




--------------------------------------------------------------------------------









“Closing Date” means the earliest date as of which the conditions precedent to
effectiveness set forth in Section 3.01 shall have been satisfied or waived.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Commitment” has the meaning specified in Section 2.01(a).

 “Consolidated” refers to the consolidation of accounts of the Borrowers and
their Subsidiaries in accordance with GAAP.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the financial obligation or liability of any other
Person, or agrees to maintain the net worth or working capital or other
financial condition of any other Person, or otherwise assures any creditor of
such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take-or-pay contract or application for a Letter of
Credit, but excluding (a) the endorsement of instruments for deposit or
collection in the ordinary course of business and (b) obligations incurred by
any Regulated Insurance Company in the ordinary course of its financial guaranty
or other business.

“Continuation”, “Continue” and “Continued” each refers to a continuation of
Eurodollar Rate Loans from one Interest Period to the next Interest Period
pursuant to Section 2.10(b).

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrowers or any of their Subsidiaries, are treated as
a single employer under Section 414 of the Code.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type including, without limitation, the
Conversion of Loans pursuant to Section 2.09 or Section 2.10(a).

“Current Balance Sheet” has the meaning specified in Section 4.01(e).

“Default” means an event that, with notice or lapse of time or both, would
become an Event of Default.

“Eligible Assignee” means:

(a)

a Lender and any Affiliate of the Lender (excluding any such Affiliate primarily
engaged in the Insurance Business);



3




--------------------------------------------------------------------------------









(b)

a commercial bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $1,000,000,000;

(c)

a savings bank organized under the laws of the United States, or any State
thereof, and having total assets in excess of $500,000,000; and

(d)

a finance company or other financial institution or fund (whether a corporation,
partnership or other Person, but excluding any corporation, partnership or other
Person primarily engaged in the Insurance Business) which is engaged in making,
purchasing or otherwise investing in commercial loans in the ordinary course of
its business, and having total assets in excess of $500,000,000.

“Environmental Law” means any federal, state or local governmental law, rule,
regulation, order, writ, judgment, injunction or decree relating to pollution or
protection of the environment or the treatment, storage, disposal, release,
threatened release or handling of Hazardous Materials, including, without
limitation, Comprehensive Environmental Response, Compensation and Liability Act
of 1980, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act and the
Federal Insecticide, Fungicide and Rodenticide Act, in each case, as amended
from time to time.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
the London Interbank Offer Rate (rounded upward, if necessary, to the nearest
whole multiple of 1/16 of 1% per annum) appearing on the Telerate Page 3750 as
of 11:00 A.M. (London time) on the date (as to any Interest Period, the
“Determination Date”) that is two (2) Business Days before the first day of such
Interest Period, for a period equal to such Interest Period.  The Eurodollar
Rate for any Interest Period for each Eurodollar Rate Loan shall be determined
by the Lender on the basis of the applicable rate appearing on Telerate Page
3750 as aforesaid  on the Determination Date for such Interest Period, subject,
however, to the provisions of Section 2.09.

“Eurodollar Rate Loan” means a Loan which bears interest at rates based upon the
Eurodollar Rate.

“Eurodollar Rate Reserve Percentage” for any Interest Period for any Eurodollar
Rate Loan, means the reserve percentage applicable during such Interest Period
(or if more than one such percentage shall be so applicable, the daily average
of such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any



4




--------------------------------------------------------------------------------









successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.

“Events of Default” has the meaning specified in Section 6.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Lender from three Federal funds brokers of
recognized standing selected by it.

“Fifth Third Bank” means Fifth Third Bank, an Ohio banking corporation.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the federal government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
including, without limitation, any Applicable Insurance Regulatory Authority.

“Hazardous Materials” means (a) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, and radon
gas, (b) any substances defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
wastes”, “restricted hazardous wastes”, “toxic substances”, “toxic pollutants”,
“contaminants” or “pollutants”, or words of similar meaning and regulatory
effect, under any Environmental Law and (c) any other substance exposure to
which is regulated under any Environmental Law.

“Holdings” means Cincinnati Financial Corporation, an Ohio corporation.

“Indebtedness” of a Person means, without duplication, such Person’s (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (excluding accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (c) obligations, whether or not assumed, secured by Liens or payable out
of the proceeds or production from Property now or hereafter owned or acquired
by such Person, (d) obligations which are evidenced by notes, acceptances, or
similar instruments, (e) obligations under capital leases which would be shown
as a liability on a balance sheet in



5




--------------------------------------------------------------------------------









accordance with GAAP, (f) net Rate Hedging Obligations, (g) Contingent
Obligations, (h) obligations for which such Person is obligated pursuant to or
in respect of a Letter of Credit and (i) repurchase obligations or liabilities
of such Person with respect to accounts, notes receivable or securities sold by
such Person (but excluding the obligations of any Regulated Insurance Company in
respect of the repurchase of securities pursuant to repurchase agreements or the
lending of securities pursuant to securities lending arrangements, in each case,
entered into in the ordinary course of business).

“Indebtedness for Borrowed Money” means (a) Indebtedness for money borrowed and
(b) Contingent Obligations in respect of Indebtedness for money borrowed,
excluding such Contingent Obligations incurred by any Regulated Insurance
Company in the ordinary course of its Insurance Business; provided that there
shall be included in any computation of Indebtedness for money borrowed
described in (b) the entire principal amount of the Contingent Obligation.

“Insurance Business” means the business of selling, issuing or underwriting
insurance or reinsurance.

“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
beginning on the date such Eurodollar Rate Loan is made or Continued, or
Converted from a Base Rate Loan, and ending on the last day of the period
selected by the Borrowers pursuant to the provisions below.  The duration of
each Interest Period shall be a one or two week period or one, two or three
months, as the Borrowers may, upon notice received by the Lender not later
than12:00 P.M. (Cincinnati, Ohio time) on the third Business Day prior to the
first day of such Interest Period, select; provided that:

(e)

the Borrowers may not select any Interest Period that ends after the Maturity
Date;

(f)

each Interest Period (other than a 1 or 2 week Interest Period) that begins on
the last Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the calendar month, one, two or three
months later, as applicable; and

(g)

whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day.

“Lending Office” means, with respect to the Lender, its principal office listed
on the signature pages hereof, or such other office designated in writing to
Holdings.



6




--------------------------------------------------------------------------------









“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from the Governmental Authority
in connection with the operation, ownership or transaction of Insurance
Business.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement having substantially the
same effect as a lien, including, without limitation, the lien or retained
security title of a conditional vendor.

“Loan” has the meaning specified in Section 2.01(a).

“Loan Documents” means this Agreement, the Notes and any other agreement,
instrument, certificate or document executed in connection with or pursuant to
this Agreement, as the same may hereafter be modified, amended or restated from
time to time.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Effect” means a material adverse effect on (i) the business,
condition (financial or otherwise), results of operations or prospects of the
Borrowers and their Subsidiaries, taken as a whole, (ii) the legality, validity
or enforceability of this Agreement or (iii) the rights or remedies of the
Lender or the ability of the Borrowers or any of their Subsidiaries to perform
its respective obligations to the Lender under the Loan Documents to which it is
a party.

“Maturity Date” means May 30, 2006.

“Multiemployer Plan” means a Plan maintained pursuant to a collective bargaining
agreement or any other arrangement to which the Borrowers or any member of the
Controlled Group is a party to which more than one employer is obligated to make
contributions.

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto, or in lieu thereof, any other association, agency or other
organization performing advisory, coordination or other like functions among
insurance departments, insurance commissions and similar Governmental
Authorities of the various states of the United States of America toward the
promotion of uniformity in the practices of such Governmental Authorities.

“Net Worth” of any Person means, at any date of determination, the sum of the
capital stock (including, without limitation, its preferred stock), retained
earnings and any other account which in accordance with GAAP, constitutes
stockholders equity.

“Note” has the meaning specified in Section 2.03.



7




--------------------------------------------------------------------------------









“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor.

“Permitted Liens” has the meaning specified in Section 5.01(l).

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means an employee pension benefit plan, as defined in Section 3(2) of
ERISA, maintained, sponsored or contributed to by the Borrowers or any of their
Subsidiaries or, with respect to such a plan that is subject to Title IV of
ERISA, by any member of the Controlled Group.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Quarterly Statement” means the quarterly statutory financial statement of any
Regulated Insurance Company required to be filed with any Applicable Insurance
Regulatory Authority, which statement shall be in the form required by such
Applicable Insurance Regulatory Authority, if no specific form is so required,
in the form of financial statements recommended by the NAIC to be used for
filing quarterly statutory financial statements and shall contain the type of
information recommended by the NAIC to be disclosed therein, together with all
exhibits or schedules filed therewith.

“Rate Hedging Obligations” of a Person, means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all
agreements, devices or arrangements designed to protect at least one of the
parties thereto (and, in the case of any Rate Hedging Obligation of the
Borrowers, designed to protect a Borrower) from the fluctuations of interest
rates, exchange rates or forward rates applicable to such party’s assets,
liabilities or exchange transactions, including, but not limited to,
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and (b) any
and all cancellations, buybacks, reversals, terminations or assignments of any
of the foregoing.

“Regulated Insurance Company” means any Subsidiary of a Borrower, whether now
owned or hereafter acquired, that is authorized or admitted to carry on or
transact Insurance Business in any jurisdiction and is regulated by an
Applicable Insurance Regulatory Authority.

“Regulations T, U and X” means Regulations T, U and X issued by the Board of
Governors of the Federal Reserve System, as from time to time amended.



8




--------------------------------------------------------------------------------









“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within 30 days
of the occurrence of such event, provided, however, that a failure to meet the
minimum funding standard of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.

“Responsible Officer” of the Borrowers means any senior officer of Holdings
designated as such in writing by the Borrowers to, and found acceptable by, the
Lender.

“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority.

“Single Employer Plan” means a Plan subject to Title IV of ERISA maintained by
the Borrowers or any member of the Controlled Group for employees of the
Borrowers or any member of the Controlled Group, other than a Multiemployer
Plan.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership, limited liability
company or other entity (irrespective of whether or not at the time securities
or other ownership interests of any other class or classes of such corporation,
partnership, limited liability company or other entity shall have or might have
voting power by reason of the happening of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Substantial Portion” means, with respect to the Property of the Borrowers and
their Subsidiaries, Property which represents more than five percent (5%) of the
Consolidated assets of the Borrowers and their Subsidiaries as would be shown in
the Consolidated statements of the Borrowers and their Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made.

“Termination Event” means, with respect to a Plan which is subject to Title IV
of ERISA, (a) a Reportable Event, (b) the withdrawal of a Borrower or any other
member of the Controlled Group from such Plan during a plan year in which such
Borrower or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Plan, the filing of a
notice of intent to terminate such Plan or the treatment of an amendment of such
Plan as a termination under Section 4041 of ERISA or (d) the institution by the
PBGC of proceedings to terminate such Plan, in each case which could reasonably
be expected to have a Material Adverse Effect.



9




--------------------------------------------------------------------------------









“Total Capitalization” means, at any time, the sum of Indebtedness for Borrowed
Money and Net Worth, at such time.  

“Type” refers to whether a Loan is a Base Rate Loan or a Eurodollar Rate Loan.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a Single Employer Plan exceeds
the fair market value of assets allocable to such benefits, all determined as of
the then most recent valuation date for such Plans using the PBGC actuarial
assumptions utilized for purposes of determining the current liability for
purposes of such valuation.

“Voting Stock” means, for any Person at any time, the outstanding securities of
such Person entitled to vote generally in an election of directors of such
Person.

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which (other than directors’ qualifying shares)
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (b) any partnership,
association, joint venture or similar business organization 100% of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled. Unless otherwise expressly provided, all references
herein to a “Wholly-Owned Subsidiary” shall mean a Wholly-Owned Subsidiary of a
Borrower.

Section 1.2

Computation of Time Periods.  

In this Agreement in the computation of periods of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” mean “to but excluding”.

Section 1.3

Accounting Terms.  

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP or statutory accounting principals, as the case may be,
consistent with those applied in the preparation of the financial statements
referred to in Section 4.01(e).  All financial computations or determinations to
be made under this Agreement shall, unless otherwise specifically provided
herein, be made in accordance with the financial statements referred to in
Section 4.01(e) and shall be made on a Consolidated basis.



10




--------------------------------------------------------------------------------









ARTICLE 2

AMOUNTS AND TERMS OF THE LOANS

Section 2.1

The Loans.

(a)

Commitment.  The Lender agrees, on the terms and conditions hereinafter set
forth, to make a loan or loans (each, a “Loan” and, collectively, the “Loans”)
to the Borrowers from time to time on any Business Day during the period from
the Closing Date until the Maturity Date in an aggregate amount not to exceed at
any time outstanding Fifty Million Dollars ($50,000,000) (the “Commitment”).

(b)

Amount of Borrowings.  Each Borrowing and each Conversion or Continuation
thereof (i) shall (except as otherwise provided in Section 2.09(d)) be in an
aggregate amount not less than $1,000,000 or an integral multiple of $500,000 in
excess thereof for Borrowings consisting of Base Rate Loans, and in an aggregate
amount not less than $3,000,000 or an integral multiple of $1,000,000 in excess
thereof for Borrowings consisting of Eurodollar Rate Loans and (ii) shall
consist of Loans of the same Type (and, if such Loans are Eurodollar Rate Loans,
having the same Interest Period) made, Continued or Converted on the same day.
 Within the limits of the Commitment, the Borrowers may from time to time
borrow, prepay pursuant to Section 2.11(a) and reborrow under this Section 2.01.
 Notwithstanding the foregoing, at no time during the term of this Agreement,
shall there be more than four (4) Borrowings outstanding which consist of
Eurodollar Rate Loans.

Section 2.2

Making the Loans; Notice of Borrowing.

(a)

Notice of Borrowing.

(i)

Each Borrowing shall be made on notice, given not later than 12:00 P.M.
(Cincinnati, Ohio time) on the third Business Day prior to the date of such
Borrowing (in the case of a Borrowing consisting of Eurodollar Rate Loans) or
given not later than 12:00 P.M. (Cincinnati, Ohio time) on the Business Day of
such Borrowing (in the case of a Borrowing consisting of Base Rate Loans), by
the Borrowers to the Lender.

(ii)

Each such notice of a Borrowing (a “Notice of Borrowing”) shall be in writing in
substantially the form of Exhibit A hereto, specifying therein the requested (i)
date of such Borrowing, (ii) Type of Loans comprising such Borrowing, (iii)
aggregate amount of such Borrowing, and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Loans, initial Interest Period for each such Loan.

(iii)

The Lender shall, before 1:00 P.M. (Cincinnati, Ohio time) on the date of such
Borrowing make available to the Borrower at its Lending Office, in same day
funds, the amount of such Borrowing.



11




--------------------------------------------------------------------------------









(b)

Eurodollar Rate Loans.  Each Notice of Borrowing shall be irrevocable and
binding on the Borrowers.  In the case of any Borrowing which the related Notice
of Borrowing specifies is to be comprised of Eurodollar Rate Loans, the
Borrowers shall indemnify the Lender against any loss, cost or expense
(excluding loss of profit) reasonably incurred by the Lender as a result of any
failure to make such Borrowing (including, without limitation, as a result of
any failure to fulfill, on or before the date specified in such Notice of
Borrowing, the applicable conditions set forth in Article 3) and the liquidation
or reemployment of deposits or other funds acquired by the Lender to fund the
Loan to be made by the Lender as part of such Borrowing.  A certificate as to
the amount of such losses, costs and expenses, submitted to the Borrowers by the
Lender, shall be conclusive and binding for all purposes, absent manifest error.

Section 2.3

Notes.

The Borrowers’ obligation to pay the principal of, and interest on, the Loans
made to it by the Lender shall be evidenced by a promissory note substantially
in the form of Exhibit B with blanks appropriately completed in conformity
herewith (each, as amended and restated, supplemented or modified, a “Note” and
collectively, the “Notes”).  The Note issued to the Lender shall (i) be executed
by the Borrowers, (ii) be payable to the order of the Lender and be dated the
Closing Date (or if issued after the Closing Date, be dated the date of the
issuance thereof), (iii) be in a stated principal amount equal to the Commitment
and be payable in a principal amount equal to the amount of the Loans made by
the Lender and which are outstanding from time to time, (iv) mature on the
Maturity Date, (v) bear interest as provided in Section 2.07 in respect of the
Base Rate Loans and Eurodollar Rate Loans, as the case may be, (vi) be subject
to voluntary prepayment as provided in Section 2.11(a) and mandatory repayment
as provided in Section 2.11(b) and (vii) be entitled to the benefits of this
Agreement and the other Loan Documents.

Section 2.4

Intentionally Omitted.  

Section 2.5

Termination; Reduction of Commitment.

(a)

Termination of Commitment.  The Commitment of the Lender shall be automatically
terminated at 5:00 P.M. (Cincinnati, Ohio time) on the Maturity Date unless
terminated earlier in accordance with the terms hereof.

(b)

Voluntary Reduction of Commitment.  In addition, Borrowers shall have the right,
upon at least three (3) Business Days notice to the Lender, to terminate in
whole or in part the unused portions of the respective Commitment; provided that
the aggregate amount of the Commitment shall not be reduced to an amount which
is less than the aggregate principal amount of the Loans then outstanding; and
provided further that each partial reduction shall be in an aggregate amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof.  Once
reduced or terminated, the Commitment may not be reinstated.



12




--------------------------------------------------------------------------------









Section 2.6

Payment at Maturity.

On the Maturity Date, Borrowers shall repay the principal amount of each Loan,
together with any accrued and unpaid interest.

Section 2.7

Interest.

(a)

Ordinary Interest.  Borrowers shall pay interest on the unpaid principal amount
of each Loan made by the Lender, from the date of such Loan until such principal
amount shall be paid in full, at the following rates per annum:

(i)

Base Rate Loans.  While such Loan is a Base Rate Loan, a rate per annum equal to
the Base Rate in effect from time to time, payable quarterly in arrears on the
last Business Day of each March, June, September and December and on the date
such Base Rate Loan shall be Converted or paid in full.

(ii)

Eurodollar Rate Loans.  While such Loan is a Eurodollar Rate Loan, a rate per
annum for each Interest Period for such Loan equal to the sum of the Eurodollar
Rate for such Interest Period plus the Applicable Margin, payable on the last
day of such Interest Period and, on each date on which such Eurodollar Rate Loan
shall be Continued, Converted or paid in full.

(b)

Default Interest.  Notwithstanding the foregoing, if any Event of Default shall
have occurred and be continuing, Borrowers shall pay interest on:

(i)

the unpaid principal amount of each Loan owing to the Lender, payable on demand,
at a rate per annum equal at all times to four percent (4%) per annum above the
rate per annum required to be paid on such Loan pursuant to Section 2.07(a)(i)
or Section 2.07(a)(ii), as applicable; provided that if such Event of Default
shall be continuing at the end of any Interest Period for any Eurodollar Rate
Loan, such Loan shall forthwith be Converted to a Base Rate Loan bearing
interest as aforesaid in this Section 2.07(b)(i); and

(ii)

the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable on demand (and in any event in arrears on the date such
amount shall be paid in full), at a rate per annum equal at all times to four
percent (4%) per annum above the rate per annum required to be paid on Base Rate
Loans pursuant to Section 2.07(a)(i) above.

Section 2.8

Additional Interest on Eurodollar Rate Loans.  

Borrowers shall pay to the Lender additional interest on the unpaid principal
amount of each Eurodollar Rate Loan, from the date of such Loan until such
principal amount is paid in full, at an interest rate per annum equal at all
times to the remainder obtained by



13




--------------------------------------------------------------------------------









subtracting (i) the Eurodollar Rate for each Interest Period for such Loan from
(ii) the rate obtained by dividing such Eurodollar Rate by a percentage equal to
100% minus the Eurodollar Rate Reserve Percentage for such Interest Period,
payable on each date on which interest is payable on such Loan.  Such additional
interest shall be determined by the Lender and notified to the Borrowers.

Section 2.9

Interest Rate Determinations.

(a)

Notice to Lender.  The Lender shall give prompt notice to the Borrowers of the
applicable interest rates determined by the Lender for the purposes of Section
2.07.

(b)

Increased Cost on Eurodollar Rate Loans.  If, with respect to any Eurodollar
Rate Loans, the Lender notifies the Borrower showing calculations in reasonable
detail that the Eurodollar Rate for any Interest Period for such Loans will not
adequately reflect the cost to the Lender of making, funding or maintaining
their respective Eurodollar Rate Loans for such Interest Period:

(i)

each Eurodollar Rate Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan; and

(ii)

the obligation of the Lender to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended until the Lender shall notify the
Borrowers that the circumstances causing such suspension no longer exist.

(c)

Failure to Select Interest Period.  If Borrowers shall fail to select the
duration of any Interest Period for any Eurodollar Rate Loans in accordance with
the provisions contained in the definition of “Interest Period” in Section 1.01,
the Lender will forthwith so notify the Borrowers and such Loans will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Loans.

(d)

Conversion upon an Event of Default.  Upon the occurrence and during the
continuance of any Event of Default, (x) each Eurodollar Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Loan, and (y) the obligation of the Lender to make or
Continue, or to Convert Loans into, Eurodollar Rate Loans shall be suspended.

Section 2.10

Voluntary Conversion and Continuation of Loans.

(a)

Optional Conversion.  Borrowers may on any Business Day, upon written notice
given to the Lender not later than 12:00 P.M. (Cincinnati, Ohio time) on the
third Business Day prior to the date of the proposed Conversion and subject to
the provisions of Section 2.09 and Section 2.13, Convert all or any portion of
the outstanding Loans of one Type comprising part of the same Borrowing into
Loans of the other Type; provided that (i) any Conversion of Base Rate Loans
into Eurodollar Rate Loans shall be in an amount not less than the minimum
amount specified in Section 2.01(b) and (ii) in the case of any such Conversion
of



14




--------------------------------------------------------------------------------









a Eurodollar Rate Loan into a Base Rate Loan on a day other than the last day of
an Interest Period therefor, the Borrowers shall reimburse the Lender in respect
thereof pursuant to Section 7.04(b).  Each such notice of a Conversion shall,
within the restrictions specified above, specify (x) the date of such
Conversion, (y) the Loans to be Converted, and (z) if such Conversion is into
Eurodollar Rate Loans, the duration of the initial Interest Period for each such
Loan.  Each notice of Conversion shall be irrevocable and binding on the
Borrowers.

(b)

Continuations.  The Borrowers may, on any Business Day, upon notice given to the
Lender not later than 12:00 P.M. (Cincinnati, Ohio time) on the third Business
Day prior to the date of the proposed Continuation and subject to the provisions
of Section 2.09 and Section 2.13, Continue all or any portion of the outstanding
Eurodollar Rate Loans comprising part of the same Borrowing for one or more
Interest Periods; provided that (i) Eurodollar Rate Loans so Continued and
having the same Interest Period shall be in an amount not less than the minimum
amount specified in Section 2.01(b) and (ii) in the case of any such
Continuation on a day other than the last day of an Interest Period therefor,
Borrowers shall reimburse the Lender in respect thereof pursuant to Section
7.04(b).  Each such notice of a Continuation shall, within the restrictions
specified above, specify: (x) the date of such Continuation, (y) the Eurodollar
Rate Loans to be Continued, and (z) the duration of the initial Interest Period
(or Interest Periods) for the Eurodollar Rate Loans subject to such
Continuation.  Each notice of Continuation shall be irrevocable and binding on
the Borrowers.

Section 2.11

Repayments of Loans.

(a)

Voluntary Repayments.  Borrowers may, on notice given not later than 12:00 P.M.
(Cincinnati, Ohio time) on the second Business Day prior to the date of the
proposed prepayment of Loans (in the case of an Eurodollar Rate Loans) or given
not later than 12:00 P.M. (Cincinnati, Ohio time) on the Business Day of the
proposed prepayment of Loans (in the case of Base Rate Loans), stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given Borrowers shall, prepay the outstanding principal amounts of the
Loans comprising part of the same Borrowing in whole or in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than $5,000,000 or integral multiples of $1,000,000 in
excess thereof and (y) in the case of any such prepayment of a Eurodollar Rate
Loan on a day other than the last day of an Interest Period therefor, the
Borrowers shall reimburse the Lender in respect thereof pursuant to Section
7.04(b).

(b)

Mandatory Repayments.  On any day on which the sum of the aggregate outstanding
principal amount of the Loans exceeds the Commitment as then in effect,
Borrowers shall repay principal of Loans in an amount equal to such excess.
 With respect to each repayment of Loans required by this Section 2.11(b),
Borrowers may designate the Types of Loans which are to be repaid and, in the
case of the Eurodollar Rate Loans, the specific Borrowing or Borrowings pursuant
to which made.  In the absence of a designation by the Borrowers as described in
the preceding sentence, the Lender shall, subject to the above, make such
designation in its sole discretion.



15




--------------------------------------------------------------------------------









Section 2.12

Increased Costs.

If, due to either (i) the introduction of or any change (other than any change
by way of imposition or increase of reserve requirements included in the
Eurodollar Rate Reserve Percentage) in or in the interpretation of any law or
regulation, or (ii) the compliance with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law), there shall be any increase in the cost to the Lender of agreeing to make
or making, funding or maintaining Eurodollar Rate Loans, then Borrowers shall
from time to time, upon demand by the Lender pay to the Lender additional
amounts sufficient to compensate the Lender for the increased cost.  

Section 2.13

Illegality.  

Notwithstanding any other provision of this Agreement, if the Lender shall
notify the Borrower that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for the Lender to
perform its obligations hereunder to make or Continue Eurodollar Rate Loans or
to fund or otherwise maintain Eurodollar Rate Loans hereunder, (i) the
obligation of the Lender to make or Continue, or to Convert Loans into,
Eurodollar Rate Loans shall be suspended until the Lender shall notify the
Borrowers that the circumstances causing such suspension no longer exist and
(ii) each Eurodollar Rate Loan of the Lender shall convert into a Base Rate Loan
at the end of the then current Interest Period for such Eurodollar Rate Loan or,
if earlier, the effective date of such change in, or interpretation of, such law
or regulation.

Section 2.14

Payments and Computations.

(a)

Payments.  Borrowers shall make each payment hereunder without set-off or
counterclaim not later than 12:00 P.M. (Cincinnati, Ohio time) on the day when
due in U.S. dollars to the Lender at its Lending Office in same day funds.  

(b)

Computations of Interest.  All computations of interest based on the Base Rate
shall be made by the Lender on the basis of a year of 365 or 366 days, as the
case may be, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable.  All computations of interest based on the Eurodollar Rate or the
Federal Funds Rate shall be made by the Lender, and all computations of interest
pursuant to Section 2.08 shall be made, on the basis of a year of 360 days, for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fee is payable.  Each
determination by the Lender of an interest rate hereunder shall be conclusive
and binding for all purposes, absent manifest error.

(c)

Payments on Business Days.  Whenever any payment hereunder would be due on a day
other than a Business Day, such due date shall be extended to the next
succeeding Business Day, and any such extension of such due date shall in such
case be included in the computation of payment of interest; provided however
that if such extension would cause



16




--------------------------------------------------------------------------------









payment of interest on or principal of Eurodollar Rate Loans to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

Section 2.15

Taxes.

(a)

Payment of Taxes.  Any and all payments by the Borrowers hereunder shall be
made, in accordance with Section 2.14, free and clear of and without deduction
for any and all present or future taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, taxes imposed
on its income, and franchise taxes imposed on it, by the jurisdiction under the
laws of which the Lender is organized or any political subdivision thereof and
taxes imposed on its income, and franchise taxes imposed on it, by the
jurisdiction of the Lender’s Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If Borrowers shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder to the Lender, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.15) the Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Borrowers shall make such deductions and (iii)
Borrowers shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable law.

(b)

Other Taxes.  In addition, each Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder or from the
execution, delivery or registration of, or otherwise with respect to, this
Agreement (hereinafter referred to as “Other Taxes”).

(c)

Indemnity.  Borrowers will indemnify the Lender for the full amount of Taxes or
Other Taxes (including, without limitation, any Taxes and Other Taxes imposed by
any jurisdiction on amounts payable under this Section 2.15) paid by the Lender
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. This indemnification shall be made within 90 days from the
date the Lender makes written demand therefor.  A certificate as to the amount
of such Taxes and Other Taxes, submitted to the Borrowers by the Lender, shall
be conclusive and binding (as between the Borrowers and the Lender) for all
purposes, absent manifest error.

(d)

Change of Location of Lending Office.  If the Lender claims any additional
amounts payable pursuant to this Section 2.15, it shall use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Lending Office if the making of such a change
would avoid the need for, or reduce the amount of, any such additional amounts
that may thereafter accrue and would not, in the reasonable judgment of the
Lender, be otherwise disadvantageous to the Lender.



17




--------------------------------------------------------------------------------









Section 2.16

Set-Off.

Set-Off Rights.  Without limiting any of the obligations of the Borrowers or the
rights of the Lender hereunder, if the Borrowers shall fail to pay when due
(whether at stated maturity, by acceleration or otherwise) any amount payable by
it hereunder or under any Note the Lender may, with three Business Days prior
notice to the Borrowers, set off and appropriate and apply against such amount
any and all deposits (general or special, time or demand, provisional or final,
in any currency, matured or unmatured) and other obligations and liabilities at
any time held or owing by the Lender or any branch or agency thereof to or for
the credit or account of the Borrowers.  The Lender shall promptly provide
notice of such set-off to the Borrowers.

Section 2.17

Evidence of Indebtedness.  

(a)

Lender’s Records.  The Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of Borrowers to the
Lender resulting from the Loan made by the Lender, including the amounts of
principal and interest payable and paid to the Lender from time to time
hereunder.

(b)

Lender’s Records.  The Lender shall maintain accounts in which it shall record
(i) the date, amount, Type, interest rate and duration of Interest Period (if
applicable) of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to the
Lender hereunder and (iii) the amount of any sum received by the Lender
hereunder.

(c)

Evidence of Borrowings.  The entries made in the accounts maintained pursuant to
clause (a) or (b) of this Section 2.17 shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of the Lender to maintain such accounts or any error therein shall not
in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

ARTICLE 3

CONDITIONS OF LENDING

Section 3.1

Conditions Precedent to Initial Borrowing.  

The obligation of the Lender to make a Loan on the date of the initial Borrowing
is subject to the condition precedent that the Lender shall have received the
following, each (unless otherwise specified below) dated the Closing Date, in
form and substance satisfactory to the Lender:

(a)

Charter Documents.  Certified copies of (x) the articles of incorporation, code
of regulations  or other appropriate organizational documents of each Borrower
and each of their Subsidiaries, (y) the resolutions of the Board of Directors of
Holdings and the Board of Directors of CFC authorizing and approving this
Agreement and the transactions contemplated



18




--------------------------------------------------------------------------------









hereby, and (z) all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement.

(b)

Secretary Certificate.  A certificate of the Secretary or an Assistant Secretary
of each Borrower certifying the names and true signatures of the officers of
each Borrower authorized to sign this Agreement and/or the other Loan Documents
to be delivered hereunder.  

(c)

Good Standing Certificate.  Certificates from the respective Secretary of State
of each jurisdiction of organization of each Borrower each dated a date
reasonably close to the Closing Date as to the good standing of and charter
documents filed by the Borrowers and such Subsidiaries.

(d)

Legal Opinion.  A favorable opinion of Mark J. Huller, in-house counsel to
Holdings, substantially in the form of Exhibit C hereto.

(e)

Officer’s Certificate.  A certificate of a Responsible Officer of each Borrower
certifying that (i) no Default or Event of Default as of the Closing Date has
occurred and is continuing, and (ii) the representations and warranties
contained in Section 4.01 are true and correct on and as of the Closing Date.

(f)

Miscellaneous.  Such other approvals, opinions and documents relating to this
Agreement and the transactions contemplated hereby as the Lender reasonably
request.

Section 3.2

Conditions Precedent to Each Borrowing.  

The obligation of the Lender to make a Loan on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the further conditions
precedent that on the date of such Borrowing the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrowers of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrowers that on the date of such Borrowing
such statements are true):

(a)

Accuracy of Representations and Warranties.  The representations and warranties
contained in Section 4.01 are true and correct in all respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such
date;

(b)

No Defaults.  No Default or Event of Default, has occurred and is continuing, or
would result from such Borrowing or from the application of the proceeds.

(c)

Amount of Borrowing.  The making of such Loan shall not result in the sum of all
outstanding Borrowings exceeding the Commitment.



19




--------------------------------------------------------------------------------









(d)

Compliance With Laws.  It shall not be unlawful (i) for the Lender to perform
any of its agreements or obligations under any of the Loan Documents to which
the Lender is a party on the date of such Loan or (ii) for any Borrower to
perform any of its material agreements or obligations under any of the Loan
Documents.

(e)

No Material Adverse Effect.  No event or condition shall have resulted in a
Material Adverse Effect since the date of the last Borrowing hereunder.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.1

Representations and Warranties of the Borrowers.  

Each Borrower represents, warrants and agrees as follows:

(a)

Organization.  Each Borrower and each of their Subsidiaries (i) are duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, (ii) are duly qualified and in good standing as a
foreign corporation in each other jurisdiction in which such Borrower or
Subsidiary of Borrower owns or leases property or in which the conduct of such
Person’s business requires it to so qualify or be licensed and where, in each
case, failure so to qualify and be in good standing could have a Material
Adverse Effect and (iii) have all requisite corporate power and authority to own
or lease and operate its properties and to carry on its business as now
conducted and as proposed to be conducted.

(b)

No Contravention of Laws, Agreements or Organizational Documents.  The
execution, delivery and performance by each of the Borrowers of the Loan
Documents to which such Person is a party are within such Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
(i) contravene the articles of incorporation, code of regulations or other
organizational documents of such Borrower, (ii) contravene any contractual
restriction binding on such Borrower (iii) violate any law, rule or regulation
(including, without limitation, the Securities Act of 1933 and the Exchange Act
and the regulations thereunder, and Regulations U and X issued by the Board of
Governors of the Federal Reserve System, each as amended from time to time), or
order, writ, judgment, injunction, decree, determination or award.  Neither the
Borrowers nor any of their Subsidiaries is in violation of any such law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award or
in breach of any contractual restriction binding upon it, except for such
violation or breach which would not have a Material Adverse Effect.

(c)

Approvals.  No authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority is required (other than those which have
been obtained) for the due execution, delivery and performance by the Borrowers
of the Loan Documents to which it is a party.



20




--------------------------------------------------------------------------------









(d)

Binding Obligation.  This Agreement and the other Loan Documents are legal,
valid and binding obligation of the Borrowers enforceable against the Borrowers
in accordance with their respective terms.

(e)

Financial Statements.  (i)  The Borrowers have heretofore furnished to the
Lender their audited Consolidated balance sheet (“Current Balance Sheet”) and
statements of earnings, equity and cash flows as at and for the fiscal year
ended December 31, 2004, and such financial statements fairly present, in all
material respects, the Consolidated financial condition and results of
operations of the Borrowers and their Subsidiaries as at the date thereof and
for such fiscal year, all in accordance with GAAP in, (ii) the Borrowers have
heretofore furnished to the Lender the Annual Statement of each of CIC, CCC,
Cincinnati Indemnity and Cincinnati Life for the fiscal year ended December 31,
2004, as filed, in each case, with the Applicable Insurance Regulatory
Authority, and such Annual Statements present fairly, in all material respects,
the financial condition of such Regulated Insurance Company, as applicable, as
at, and the results of operations for the fiscal year ended December 31, 2004,
in accordance with SAP as in effect on December 31, 2004; and (iii) since
December 31, 2004, there has been no Material Adverse Change.

(f)

No Actions.  Other than as disclosed in filings of Holdings with the Securities
and Exchange Commission, there are no actions, suits or proceedings pending or
threatened in writing or proceeding affecting the Borrowers or any of their
Subsidiaries before any court, governmental agency or arbitrator which is
reasonably likely to have a Material Adverse Effect based on information
currently known by Borrowers.

(g)

Margin Stock.  Borrowers are not engaged in the business of extending credit for
the purpose of purchasing or carrying Margin Stock, and no proceeds of any Loan
will be used for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock.  The Borrowers are, and after applying the
proceeds of each Loan, will be in compliance with its obligations under Section
5.01(b).  If requested by the Lender, Borrowers will furnish to the Lender a
statement in conformity with the requirements of Federal Reserve Form U-1
referred to in Regulation U, the statements made in which shall be such, in the
opinion of the Lender, as to permit the transactions contemplated hereby in
accordance with Regulation U.  No portion of any Loan under this Agreement shall
be used by a Borrower in violation of Regulation T, Regulation U or Regulation X
of the Board of Governors of the Federal Reserve System or any other Regulation
of such Board, as in effect on the date or dates of such Loan and such use of
proceeds.

(h)

Investment Company.  No Borrower is an “investment company”, or a Person
“controlled by” an “investment company”, as such terms are defined in the
Investment Company Act of 1940, as amended.

(i)

Disclosures.  All information that has been made available by the Borrowers or
any of their representatives to the Lender in connection with the negotiation of
this Agreement was, on or as of the dates on which such information was made
available, complete



21




--------------------------------------------------------------------------------









and correct in all material respects and did not contain any untrue statement of
a material fact or omit to state a fact necessary to make the statements
contained therein not misleading in light of the time and circumstances under
which such statements were made.  All financial projections that have been
prepared by the Borrowers and made available to the Lender in connection with
the negotiation of this Agreement have been prepared in good faith based upon
reasonable assumptions.  There is no fact known to the Borrowers (other than
matters of a general economic nature) that has had, or could reasonably be
expected to have, a Material Adverse Effect and that has not been disclosed
herein or in such other documents, certificates and statements furnished to the
Lender for use in connection with the transactions contemplated by this
Agreement.

(j)

ERISA.  Neither Borrower nor any other member of the Controlled Group maintains,
or is obligated to contribute to, any Multiemployer Plan or has incurred, or is
reasonably expected to incur, any withdrawal liability to any Multiemployer
Plan. Each Plan complies in all material respects with all applicable
requirements of law and regulations.  Neither Borrower nor any member of the
Controlled Group has, with respect to any Plan, failed to make any material
contribution or pay any material amount required under Section 412 of the Code
or Section 302 of ERISA or the terms of such Plan. The Borrowers have not
engaged in any prohibited transaction (as defined in Section 4975 of the Code or
Section 406 of ERISA) in connection with any Plan which may reasonably be
expected to have a Material Adverse Effect. Within the last five years neither
Borrower nor any member of the Controlled Group has engaged in a transaction
which resulted in a Single Employer Plan with an Unfunded Liability being
transferred out of the Controlled Group. No Termination Event has occurred or is
reasonably expected to occur with respect to any Plan which is subject to Title
IV of ERISA.

(k)

Compliance with Laws.  Each Borrower and each of their Subsidiaries is in
compliance with all laws, statutes, rules, regulations and orders binding on or
applicable to such Borrower (including, without limitation, all Environmental
Laws), their Subsidiaries and all of their respective properties, except to the
extent failure to so comply could not (either individually or in the aggregate)
reasonably be expected to have a Material Adverse Effect.

(l)

Dividends.  There is no indenture, agreement or other contractual arrangement to
which a Borrower or any Subsidiary is a party that, directly or indirectly,
prohibits or restrains, or has the effect of prohibiting or restraining, or
imposing any condition upon, the declaration or payment of dividends or other
distributions on any class of stock of any Subsidiary of a Borrower, other than
such prohibitions, restraints and conditions which are disclosed in filings of
the Borrowers with the Securities and Exchange Commission.

(m)

Title to Assets.  Each Borrower and each of its Subsidiaries has good,
sufficient and legal title to all the Property and assets reflected in the
Current Balance Sheet, free and clear of all Liens except Permitted Liens.



22




--------------------------------------------------------------------------------









ARTICLE 5

COVENANTS OF THE BORROWERS

Section 5.1

Covenants.  

During the term of this Agreement, unless the Lender shall otherwise consent in
writing:

(a)

Financial Reporting.  The Borrowers will furnish to the Lender:

(i)

As soon as practicable and in any event within ninety (90) days after the close
of each of its fiscal years, an audit report which is not qualified as to going
concern or access or in any other material respect and which is certified by
independent certified public accountants, reasonably acceptable to the Lender,
prepared in accordance with GAAP on a Consolidated basis for the Borrowers and
their Subsidiaries, including balance sheets as of the end of such period and
related income and cash flow statements accompanied by a certificate of said
accountants that, in the course of the examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Event of Default in respect of Section 5.01(m) or (n), or if, in the opinion
of such accountants, any Default or Event of Default in respect of Section
5.01(m) or (n) shall exist, stating the nature and status thereof.

(ii)

As soon as practicable and in any event within forty five (45) days after the
close of each quarterly period (other than the fourth quarterly period) of each
of its fiscal years, for the Borrowers and their Subsidiaries, a Consolidated
unaudited balance sheet as at the close of each such period and Consolidated
income and cash flow statements for the period from the beginning of such fiscal
year to the end of such quarter, all certified by its chief financial officer.

(iii)

Together with the financial statements required by clauses (i) and (ii), a
compliance certificate in substantially the form of Exhibit D hereto signed by
the chief financial officer of Holdings showing the calculations necessary to
determine compliance with the financial covenants contained in this Agreement
and stating that no Default or Event of Default exists, or if any Default or
Event of Default exists, stating the nature and status thereof.

(iv)

Upon the earlier of (i) ten (10) days after the regulatory filing date or (ii)
45 days after the close of each of the first three fiscal quarters of each
fiscal year of each Regulated Insurance Company,  copies of the Quarterly
Statement of such Regulated Insurance Company, certified by such officers as
shall be required by SAP of such Regulated Insurance Company, all such
statements to be prepared in accordance with SAP consistently applied through
the period reflected therein.



23




--------------------------------------------------------------------------------









(v)

Upon the earlier of (i) fifteen (15) days after the regulatory filing date or
(ii) 90 days after the close of each fiscal year of each Regulated Insurance
Company, copies of the Annual Statement of such Regulated Insurance Company for
such fiscal year together with the corresponding Management Discussion &
Analysis, as certified by such officers as shall be required by SAP for such
Regulated Insurance Company and prepared on the NAIC annual statement blanks (or
such other form as shall be required by the jurisdiction of incorporation of
each such Regulated Insurance Company), all such statements to be prepared in
accordance with SAP consistently applied throughout the periods reflected
therein.

(vi)

As soon as available and only to the extent such an audited statement is
required to be prepared by any Governmental Authority, a copy of the audited
annual statement of each Regulated Insurance Company on a Consolidated basis for
the preceding year, as certified by such officers as shall be required by SAP
for such entities and prepared on the form as shall be required by the
jurisdictions in which they are filed, all such statements to be prepared in
accordance with SAP consistently applied throughout the periods reflected
therein and to be certified by independent certified public accountants of
recognized national standing reasonably acceptable to the Lender.

(vii)

Within ninety (90) days after the close of each of its fiscal years, annual
statutory statements for the Borrowers’ Insurance Subsidiaries on a Consolidated
or combined basis, certified by such officers as shall be required by SAP, such
statements to be prepared in accordance with SAP consistently applied throughout
the periods reflected therein.

(viii)

As soon as possible and in any event within twenty (20) days after any Borrower
knows that any Termination Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer of Holdings, describing said
Termination Event and the action which the Borrowers propose to take with
respect thereto.

(ix)

Promptly upon the filing thereof, copies of all registration statements and
annual, quarterly, monthly or other regular reports which a Borrower or any of
its Regulated Insurance Companies files with the Securities and Exchange
Commission or any securities exchange.

(x)

Such other information (including, without limitation, non-financial
information) as the Lender may from time to time reasonably request.

(b)

Use of Proceeds.  Borrowers will, and will cause each Subsidiary to, use the
proceeds of the Loans for general corporate purposes and to finance the
repurchase of common equity of Holdings.

(c)

Certain Notices.  Borrowers will give prompt notice in writing to the Lender of
(i) the occurrence of any Default or Event of Default, (ii) any other
development,



24




--------------------------------------------------------------------------------









financial or otherwise, relating specifically to a Borrower which could
reasonably be expected to have a Material Adverse Effect, (iii) the receipt of
any notice from any Governmental Authority of the expiration without renewal,
revocation or suspension of, or the institution of any proceedings to revoke or
suspend, any material License now or hereafter held by any Regulated Insurance
Company which is required to conduct insurance business in compliance with all
applicable laws and regulations, (iv) the receipt of any notice from any
Governmental Authority of the institution of any disciplinary proceedings
against or in respect of any Regulated Insurance Company, or the issuance of any
order, the taking of any action or any request for an extraordinary audit for
cause by any Governmental Authority which, if adversely determined, could
reasonably be expected to have a Material Adverse Effect, or (v) any judicial or
administrative order limiting or controlling the insurance business of any
Regulated Insurance Company (and not the insurance industry generally) which has
been issued or adopted and which could reasonably be expected to have a Material
Adverse Effect.

(d)

Conduct of Business.  Each Borrower will, and will cause each Subsidiary to, do
all things necessary (if applicable) to remain duly incorporated, validly
existing and in good standing as a domestic corporation in its jurisdiction of
incorporation and maintain all requisite authority to conduct its business in
each jurisdiction in which its business is conducted except where such failure
to remain in good standing or to maintain such authority may not reasonably be
expected to have a Material Adverse Effect. The Borrowers will cause each
Regulated Insurance Company to (a) carry on or otherwise be associated with the
business of a licensed insurance carrier and (b) do all things necessary to
renew, extend and continue in effect all material Licenses which may at any time
and from time to time be necessary for such Regulated Insurance Company to
operate its insurance business in compliance with all applicable laws and
regulations. The Borrowers will not enter into any derivative or rate hedging
contract other than Rate Hedging Obligations.

(e)

Taxes.  Each Borrower will, and will cause each Subsidiary to, pay when due all
material taxes, assessments and governmental charges and levies upon it or its
income, profits or Property, except those which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves
have been set aside.

(f)

Insurance.  Each Borrower will, and will cause each Subsidiary to, maintain with
financially sound and reputable insurance companies insurance on all or
substantially all of its Property, or shall maintain self-insurance, in such
amounts and covering such risks as is consistent with sound business practice
for Persons in substantially the same industry as the Borrowers or such
Subsidiary, and the Borrowers will furnish to the Lender upon request full
information as to the insurance carried.

(g)

Compliance with Laws.  The Borrowers will, and will cause each Subsidiary to,
comply with all laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject (including ERISA and applicable
Environmental Laws), except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.



25




--------------------------------------------------------------------------------









(h)

Maintenance of Properties.  The Borrowers will, and will cause each Subsidiary
to, do all things necessary to maintain, preserve, protect and keep its Property
in good repair, working order and condition, and make all necessary and proper
repairs, renewals and replacements so that its business carried on in connection
therewith may be properly conducted at all times, except where the failure to so
maintain, preserve, protect and repair could not reasonably be expected to have
a Material Adverse Effect.

(i)

Inspection.  The Borrowers will, and will cause each Subsidiary to, permit the
Lender, by its representatives and agents, to inspect any of the Property,
corporate books and financial records of the Borrowers and each Subsidiary, to
examine and make copies of the books of accounts and other financial records of
the Borrowers and each Subsidiary, and to discuss the affairs, finances and
accounts of the Borrowers and each Subsidiary with, and to be advised as to the
same by, their respective officers upon reasonable notice and at such reasonable
times and intervals as the Lender may designate.

(j)

Merger.  The Borrowers will not, nor will it permit any Subsidiary to, merge or
consolidate with or into any other Person, except that (a) a Subsidiary may
merge into a Borrower or a Wholly Owned Subsidiary and (b) a Borrower or any
Subsidiary may merge or consolidate with any other Person provided that (i) such
Borrower or Subsidiary shall be the continuing or surviving corporation, (ii)
prior to and after giving effect to such merger or consolidation, no Default or
Event of Default shall exist, and (iii) the transaction does not constitute or
represent more than twenty percent (20%) of Holdings’ Net Worth.

(k)

Sale of Assets.  The Borrowers will not, nor will it permit any Subsidiary to,
lease, sell or otherwise dispose of a Substantial Portion of Property of a
Borrower and their Subsidiaries on a Consolidated basis to any other Person(s)
in any twelve month period; provided, however, that Subsidiaries shall be
permitted to sell assets in the normal course of business for fair market value
in arm’s-length transactions.

(l)

Liens.  The Borrowers will not, nor will it permit any Subsidiary to, create,
incur, or suffer to exist any Lien in or on the Property of a Borrower or any of
its Subsidiaries, except:

(i)

Liens for taxes, assessments or governmental charges or levies on its Property
if the same shall not at the time be delinquent, or are being contested in good
faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books;

(ii)

Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ liens and
other similar liens arising in the ordinary course of business which secure
payment of obligations not more than 60 days past due or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves shall have been set aside on its books;



26




--------------------------------------------------------------------------------









(iii)

Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation, including, without limitation, statutory
deposits under applicable insurance laws;

(iv)

Utility easements, building restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrowers or the Subsidiaries; or

(v)

Liens upon the Property of any Regulated Insurance Company incurred in the
ordinary course of their business (collectively, the “Permitted Liens”).

(m)

Minimum Net Worth.  Borrowers shall not permit their Consolidated Net Worth on
the last day of each fiscal quarter of Holdings to be less than
$5,000,000,000.00 or $4,500,000,000.00 if such reduction in Consolidated Net
Worth is due solely to unrealized losses in Holdings portfolio of debt and
equity investments.

(n)

Leverage Ratio.  Borrowers shall not permit their Consolidated ratio of
 Indebtedness for Borrowed Money to Total Capitalization at any time during each
fiscal quarter of Borrowers to exceed the ratio of 0.30 to 1.00.

ARTICLE 6

EVENTS OF DEFAULT

Section 6.1

Events of Default.  

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a)

Payments.  Borrowers shall fail to pay any principal of any Loan when the same
becomes due and payable; or the Borrowers shall fail to pay any interest on any
Loan or any other amount payable hereunder when due and such failure remains
unremedied for three Business Days; or

(b)

Breach of Representation of Warranty.  Any representation or warranty made by
the Borrowers herein or by a Borrower (or any of its officers) in connection
with this Agreement shall prove to have been incorrect in any material respect
when made or deemed made; or

(c)

Breach of Contract.  (i)  Any Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(b), (c), (d), (g), (h),
(i), (j), (k), (l), (m) or (n), or (ii) any Borrower shall fail to perform or
observe any other term, covenant or agreement



27




--------------------------------------------------------------------------------









contained in this Agreement on its part to be performed or observed, and such
failure remains unremedied for 45 days after notice thereof shall have been
given to the Borrowers by the Lender; or

(d)

Material Indebtedness.  The Borrowers or any of their Subsidiaries shall fail to
pay any principal of any other Indebtedness of the Borrowers or any such
Subsidiaries which is outstanding in an aggregate principal amount of at least
$20,000,000, or its equivalent in other currencies (in this clause (d) called
“Material Indebtedness”), in the aggregate when the same becomes due and payable
(whether at scheduled maturity, by required prepayment, acceleration, demand or
otherwise); or any other event shall occur or condition shall exist under any
agreement or instrument relating to any Material Indebtedness and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of any Material Indebtedness, or to
require the same to be prepaid or defeased (other than by a regularly required
payment); or

(e)

General Assignment for Benefit of Creditors.   The Borrowers or any of their
Subsidiaries shall generally not pay their debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against a Borrower or any of their Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for it or for any substantial part of its property and, in the case of any such
proceeding instituted against a Borrower or any of their Subsidiaries, such
proceeding shall remain undismissed or unstayed for a period of 60 days; or a
Borrower or any of their Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or

(f)

Insolvency.  In connection with the actual or alleged insolvency of any
Regulated Insurance Company, any Applicable Insurance Regulatory Authority shall
appoint a rehabilitator, receiver, custodian, trustee, conservator or liquidator
or the like (collectively, a “conservator”), or cause possession of all or any
substantial portion of the property of such Regulated Insurance Company to be
taken by any conservator (or any Applicable Insurance Regulatory Authority shall
commence any action to effect any of the foregoing); or

(g)

Change of Control.  A Change in Control shall occur; or

(h)

Judgments.  A Borrower or any of their Subsidiaries shall fail within 30 days to
pay, bond or otherwise discharge any judgment or order for the payment of money,
either singly or in the aggregate, in excess of $5,000,000, which is not stayed
on appeal or otherwise being appropriately contested in good faith; or



28




--------------------------------------------------------------------------------









(i)

ERISA.  A Borrower shall terminate, or the PBGC shall institute proceedings
under Title IV of ERISA to terminate, or to impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer, any Single Employer Plan having Unfunded Liabilities in
excess of $5,000,000;

then, and in any such event, the Lender may (i) by notice to the Borrowers,
declare the obligation of the Lender to make Loans to be terminated, whereupon
the same shall forthwith terminate, and (ii) by notice to the Borrowers, declare
the Loans, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrowers; provided, however, that in the
event of an Event of Default with respect to a Borrower of the kind referred to
in clause (e) above, or with respect to any of its Subsidiaries of the kind
referred to in clause (f) above, (A) the obligation of the Lender to make Loans
shall automatically be terminated and (B) the Loans, all such interest and all
such amounts shall automatically become and be due and payable.

Section 6.2

Permitted Waivers.  Borrowers and Lender expressly acknowledge that any of the
Events of Default set forth in 6.01 may be waived, in whole or in part, at the
discretion of Lender, if any such Event of Default shall occur.

ARTICLE 7

MISCELLANEOUS

Section 7.1

Amendments, Etc.  

No amendment or waiver of any provision of this Agreement, nor consent to any
departure by the Borrowers therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Borrowers and the Lender, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given. This Agreement and the other Loan
Documents constitute the entire agreement of the parties with respect to the
subject matter hereof and thereof.

Section 7.2

Notices, Etc.  

(a)

All notices and other communications provided for hereunder shall be in writing
(including telecopier) and mailed, telecopied or delivered by hand to the
Borrowers, or the Lender at such parties address listed on the signature pages
hereto, or such other address as designated in writing to the other party.  All
such notices and communications shall be deemed to have been duly given or made
(i) in the case of hand deliveries, when delivered by hand, (ii) in the case of
mailed notices, three Business Days after being deposited in the mail, postage
prepaid, and (iii) in the case of telecopier notice, when transmitted and
confirmed during normal business hours (or, if delivered after the close of
normal business hours, at the beginning of



29




--------------------------------------------------------------------------------









business hours on the next Business Day), except that notices and communications
to the Lender pursuant to Article 2 shall not be effective until received by the
Lender.

Section 7.3

No Waiver; Remedies.  

No failure on the part of the Lender to exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.  The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 7.4

Costs, Expenses and Indemnification.

(a)

Costs and Expenses.  Borrowers agree to pay and reimburse on demand all
reasonable costs and expenses of the Lender in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement and the other documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Lender with respect thereto.  Borrowers further agree to pay on demand all costs
and expenses, if any (including, without limitation, reasonable counsel fees and
expenses of the Lender), incurred by them in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this Agreement
and the other documents to be delivered hereunder, including, without
limitation, reasonable counsel fees and expenses in connection with the
enforcement of rights under this Section 7.04(a).  Such reasonable fees and
out-of-pocket expenses shall be reimbursed by the Borrowers upon presentation to
the Borrowers of a statement of account evidencing in reasonable detail such
fees and expenses.

(b)

Eurodollar Funding Costs.  If any payment of principal of, or Conversion or
Continuation of, any Eurodollar Rate Loan is made other than on the last day of
an Interest Period for a Loan as a result of any optional or mandatory
prepayment, acceleration of the maturity of the Loans pursuant to Section 6.01
or for any other reason, the Borrowers shall pay to the Lender any amounts
required to compensate the Lender for any additional losses, costs or expenses
(other than loss of profit) which it may reasonably incur as a result of such
payment, Continuation or Conversion and the liquidation or reemployment of
deposits or other funds acquired by the Lender to fund or maintain such Loan.  A
certificate as to the amount of such losses, costs and expenses, submitted to
the Borrowers by the Lender, shall be conclusive and binding for all purposes,
absent manifest error.

(c)

Indemnification. Each Borrower hereby agrees to defend, indemnify and hold
harmless the Lender and each of their respective parents, Subsidiaries,
Affiliates, employees, agents, officers and directors, from and against any and
all losses, penalties, fines, liabilities, settlements, damages, costs and
expenses, suffered by any such Person in connection with any claim,
investigation, litigation, or other proceeding (whether or not the Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Agreement, any other Loan Document or the Loan, including
without limitation reasonable



30




--------------------------------------------------------------------------------









attorney’s fees and consultant’s fees, except o the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.

Section 7.5

Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Borrowers and the Lender and thereafter shall be binding upon and inure to the
benefit of the Borrowers, the Lender and their respective successors and
permitted assigns, except that the Borrowers shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
the Lender.

Section 7.6

Assignments and Participations.

(a)

Assignments.  The Lender may, without consent of the Borrower, assign to one or
more banks or other entities all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Loans owing to it); provided that:

(i)

each such assignment shall be of a constant, and not a varying, percentage of
all rights and obligations of the assigning Lender under this Agreement,

(ii)

except in the case of an assignment by a Lender to one of its Affiliates or to
another Lender, the amount of the Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of such
assignment) shall in no event be less than the lesser of (x) the Commitment
hereunder and (y) $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, and

(iii)

each such assignment shall be to an Eligible Assignee.

Upon such assignment, (x) the assignee thereunder shall be a party hereto and,
to the extent that rights and obligations hereunder have been assigned to it
pursuant to such assignment have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
assignment, relinquish its rights and be released from its obligations under
this Agreement (and, in the case of an assignment covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
the Lender shall cease to be a party hereto).

(b)

Participations.  The Lender may sell participations to one or more Persons
(excluding any Persons primarily engaged in the insurance or mutual fund
business) in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitment and
the Loans owing to it); provided, however, that (i) the Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrowers hereunder) shall remain unchanged, (ii) the Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, shall continue to deal solely and directly with the Lender
in connection with the Lender’s rights and



31




--------------------------------------------------------------------------------









obligations under this Agreement, (iv) in any proceeding under the Federal
Bankruptcy Code in respect of a Borrower, the Lender shall remain and be, to the
fullest extent permitted by law, the sole representative with respect to the
rights and obligations held in the name of the Lender (whether such rights or
obligations are for the Lender’s own account or for the account of any
participant) and (v) no participant under any such participation agreement shall
have any right to approve any amendment or waiver of any provision of this
Agreement, or to consent to any departure by a Borrower therefrom, except to the
extent that any such amendment, waiver or consent would (x) reduce the principal
of, or interest on, the Notes, in each case to the extent the same are subject
to such participation, or (y) postpone any date fixed for the payment of
principal of, or interest on, the Loans, in each case to the extent the same are
subject to such participation.   Each holder of a participation in any rights
under the Loan Documents, if and to the extent the applicable participation
agreement so provides, shall, with respect to such participation, be entitled to
all of the rights of the Lender  as fully as though it were the Lender under
Sections 2.08, 2.12, 2.13, 2.15, 2.16 and 7.04 and may exercise any and all
rights of set-off with respect to such participation as fully as though the
Borrower were directly indebted to the holder of such participation for Loans in
the amount of such participation

(c)

Disclosure of Information.  The Lender may, in connection with any permitted
assignment or participation or proposed assignment or participation pursuant to
this Section 7.06 and subject to the provisions of Section 7.12, disclose to the
assignee or participant or proposed assignee or participant any information
relating to a Borrower or any of their Subsidiaries or Affiliates furnished to
the Lender by or on behalf of the Borrowers.

(d)

Security at Federal Reserve Bank.  Notwithstanding any other provision set forth
in this Agreement, the Lender may at any time, without the consent of the
Borrowers, create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, the Loans owing to it) in favor
of any Federal Reserve Bank in accordance with Regulation A of the Board of
Governors of the Federal Reserve System.

(e)

Assignment to Affiliate.  Notwithstanding any other provision set forth in this
Agreement, the Lender may at any time, without the consent of the Borrowers,
assign to an Affiliate of the Lender (excluding any Affiliate of the Lender
primarily engaged in the insurance or mutual fund business) all or any portion
of its rights (but not its obligations) under this Agreement.

(f)

Assignment to SPC.  Notwithstanding any other provision set forth in this
Agreement, the Lender may grant to a special purpose funding vehicle (an “SPC”)
the option to fund all or any part of any Loan that the Lender would otherwise
be obligated to fund pursuant to this Agreement; provided, that (i) nothing
herein shall constitute a commitment by an SPC to fund any Loan, (ii) if an SPC
elects not to exercise such option or otherwise fails to fund all or any part of
such Loan, the Lender shall be obligated to fund such Loan pursuant to the terms
hereof, (iii) no SPC shall have any voting rights hereunder (all such voting
rights being retained by the Lender) and (iv) with respect to notices, payment
and other matters hereunder, the Lender shall not be obligated to deal with an
SPC, but may limit their communications and other



32




--------------------------------------------------------------------------------









dealings relevant to such SPC to the Lender.  The funding of a Loan by an SPC
hereunder shall utilize the Commitment of the Lender to the same extent that,
and as if, such Loan were funded by the Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreements shall survive
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding indebtedness of any SPC, it
will not institute against, or join any other Person in instituting against,
such SPC any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any state thereof.
 Notwithstanding anything to the contrary contained in this Agreement, (i) any
SPC may disclose on a confidential basis any non-public information relating to
its funding of Loans to any rating agency, commercial paper dealer or provider
of any surety or guarantee to such SPC, and (ii) the consent of the Borrower
shall not be required for any assignment or grant to an SPC hereunder.

Section 7.7

Governing Law; Jurisdiction and Venue.  

THE LENDER ACCEPTS THIS AGREEMENT AT CINCINNATI, OHIO BY ACKNOWLEDGING AND
AGREEING TO IT THERE.  ANY DISPUTE BETWEEN BORROWERS AND THE LENDER, ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED
BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED IN ACCORDANCE WITH THE SUBSTANTIVE INTERNAL LAWS AND STATUTES OF
LIMITATION (WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF
OHIO.

The Lender and each Borrower hereby designate all courts of record sitting in
Cincinnati, Ohio, both state and federal, as forums where any action, suit or
proceeding in respect of or arising out of this Agreement, the Notes, Loan
Documents, or the transactions contemplated by this Agreement shall be
prosecuted as to all parties, their successors and assigns, and by the foregoing
designations the Lender, and each Borrower consents to the jurisdiction and
venue of such courts.  THE LENDER AND EACH BORROWER WAIVE ANY AND ALL PERSONAL
RIGHTS UNDER THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN THE
STATE OF OHIO FOR THE PURPOSES OF LITIGATION TO ENFORCE ANY RIGHTS OR
OBLIGATIONS ARISING FROM THIS AGREEMENT.  In the event such litigation is
commenced, the Lender and each Borrower agree that service of process may be
made and personal jurisdiction over any of them obtained by service of a copy of
the summons, complaint and other pleadings required to commence such litigation
upon the respective party’s appointed agent for service of process in the State
of Ohio.

Section 7.8

Severability.  

In case any provision in this Agreement shall be held to be invalid, illegal or
unenforceable, such provision shall be severable from the rest of this
Agreement, as the case may



33




--------------------------------------------------------------------------------









be, and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.

Section 7.9

Execution in Counterparts.  

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.  Any counterpart hereof may be executed and delivered
via telecopier, and each such counterpart so executed and delivered shall have
the same force and effect as an originally executed and delivered counterpart
hereof.

Section 7.10

Survival.  

The obligations of each Borrower under Section 2.02(b), Section 2.08, Section
2.12, Section 2.15 and Section 7.04, shall survive the repayment of the Loans
and the termination of the Commitment.  In addition, each representation and
warranty made, or deemed to be made by any Notice of Borrowing, herein or
pursuant hereto shall survive the making of such representation and warranty,
and the Lender shall not be deemed to have waived, by reason of making any Loan,
any Default or Event of Default that may arise by reason of such representation
or warranty proving to have been false or misleading, notwithstanding that the
Lender may have had notice or knowledge or reason to believe that such
representation or warranty was false or misleading at the time such extension of
credit was made.

Section 7.11

Waiver of Jury Trial.  

EACH BORROWER, AND THE LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 7.12

Confidentiality.  

The Lender agrees to hold any confidential information which it may receive from
the Borrowers or any of their Subsidiaries or Affiliates pursuant to this
Agreement in confidence and for use in connection with this Agreement, including
without limitation, for use in connection with its rights and remedies
hereunder, except for disclosure (a) to legal counsel, accountants, and other
professional advisors to the Lender, (b) to regulatory officials, (c) as
requested pursuant to or as required by law, regulation, or legal process, (d)
in connection with any legal proceeding to which the Lender is a party and (e)
to a proposed assignee or participant permitted under Section 7.06 which shall
have agreed in writing for the benefit of the Borrowers and their Subsidiaries
and Affiliates to keep such disclosed confidential information confidential in
accordance with this Section 7.12.



34




--------------------------------------------------------------------------------









Section 7.13

Nonliability of Lender.  

The relationship between the Borrowers and the Lender shall be solely that of
borrower and lender.  The Lender shall not have any fiduciary responsibilities
to the Borrowers.  the Lender does not undertakes any responsibility to the
Borrowers to review or inform the Borrowers of any matter in connection with any
phase of any Borrower’s business or operations.

[Signature page follows.  Remainder of page intentionally left blank.]



35




--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

Address:




Cincinnati Financial Corporation

6200 South Gilmore Road

Fairfield, Ohio 45014

Attn: Kenneth W. Stecher













c/o Cincinnati Financial Corporation

6200 South Gilmore Road

Fairfield, Ohio 45014

Attn: Kenneth W. Stecher






















MD 109054-2060

38 Fountain Square Plaza

Cincinnati, OH 45263

Attn: Andrew Hauck

BORROWERS:




CINCINNATI FINANCIAL CORPORATION










By  ___________________________________

Name:




Title:







CFC INVESTMENT COMPANY










By  ____________________________________

Name:




Title:  







LENDER:




FIFTH THIRD BANK










By  ______________________________________

Name:




Title:






36




--------------------------------------------------------------------------------









EXHIBIT A

PROMISSORY NOTE




$50,000,000.00

 Cincinnati, Ohio

 May 31, 2005

THIS REVOLVING CREDIT NOTE (“Note”) is made and entered into as of the date
hereof by CINCINNATI FINANCIAL CORPORATION, an Ohio corporation, and CFC
INVESTMENT COMPANY, an Ohio corporation, (collectively the “Borrowers” and each
individually a “Borrower”) to the order of FIFTH THIRD BANK (hereinafter,
together with its permitted successors and assigns, called “Bank”).

This Note has been executed and delivered pursuant to a certain Credit Agreement
dated as of May 31, 2005, among Borrowers and Fifth Third Bank, an Ohio banking
corporation, as Lender (as amended, supplemented or modified from time to time,
the “Credit Agreement”), and is subject to the terms and conditions of the
Credit Agreement, including without limitation, acceleration upon the terms
provided therein.  All capitalized terms used herein shall have the meanings
assigned to them in the Credit Agreement unless the context hereof requires
otherwise.

Borrowers, for value received, promise to pay to the order of Bank, at its
Lending Office, in accordance with the Credit Agreement, the principal sum of
FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00) (the “Credit Commitment”) or
so much thereof as is loaned by Bank pursuant to the provisions hereof and the
terms and provisions of the Credit Agreement, together with interest on the
unpaid principal amount thereof at the rate of interest, as set forth in Section
2.07 of the Credit Agreement (“Interest Rate”).  Interest shall be due and
payable as set forth in the Credit Agreement.  Principal and all remaining
accrued interest shall be due and payable on or before the Maturity Date, or as
otherwise provided in the Credit Agreement.

This Note is subject to mandatory prepayment upon the terms and conditions set
forth in the Credit Agreement.  This Note may be prepaid in whole or in part as
set forth in the Credit Agreement.

If this Note is accelerated pursuant to the Credit Agreement, or if a Default or
an Event of Default with respect to any monetary payment under the Credit
Agreement shall have occurred, and during the period in which such Default or
Event of Default is continuing, the outstanding principal and all accrued
interest as well as any other Obligations due Bank under any Loan Document shall
bear interest at four percent (4%) above the Interest Rate.

Subject to the terms and conditions of the Credit Agreement and until the
Maturity Date, Borrowers may borrow, repay and reborrow from Bank and Bank
hereby agrees to lend and relend to Borrowers such amounts not to exceed Bank’s
Commitment as the Borrowers may from time to time request.

Each Borrower hereby agrees that no action, failure to act or failure to
exercise any right or remedy, on the part of Bank shall in any way affect or
impair the obligations of Borrowers or be construed as a waiver by Bank of, or
otherwise affect, any of Bank’s rights under this Note, or under any endorsement
or guaranty of this Note.









--------------------------------------------------------------------------------









Anything herein to the contrary notwithstanding, the obligations of Borrowers
under this Note, the Credit Agreement or any other Loan Documents shall be
subject to the limitation that payments of interest shall not be required to the
extent that receipt of any such payment by any Bank would be contrary to the
provisions of law applicable to such Bank limiting the maximum rate of interest
that may be charged or collected by the Bank.  Without limiting the generality
of the foregoing, all calculations of the rate of interest contracted for,
charged or received under this Note which are made for the purposes of
determining whether such rate of interest exceeds the maximum rate of interest
permitted by applicable law shall be made, to the extent permitted by applicable
law, by amortizing, prorating, allocating and spreading in equal parts during
the period of the full stated term of this Note, all interest at any time
contracted for, charged or received in connection with the indebtedness
evidenced by this Note, and then to the extent that any excess remains, all such
excess shall be automatically credited against and in reduction of the principal
balance, and any portion of said excess which exceeds the principal balance
shall be paid by Bank to Borrowers, it being the intent of the parties hereto
that under no circumstances shall Borrowers be required to pay any interest in
excess of the highest rate permissible under applicable law.

The provisions of this note shall be governed by and interpreted in accordance
with the laws of the State of Ohio.

The undersigned hereby designates all courts of record sitting in Cincinnati,
Ohio and having jurisdiction over the subject matter, state and federal, as
forums where any action, suit or proceeding in respect of or arising from or out
of this Note, its making, validity or performance, may be prosecuted as to all
parties, their successors and assigns, and by the foregoing designation the
undersigned consents to the jurisdiction and venue of such courts.

[Signature page follows.  Remainder of page intentionally left blank.]



- 2 -




--------------------------------------------------------------------------------









TIME IS OF THE ESSENCE IN THE PERFORMANCE OF THE OBLIGATIONS OF THIS NOTE.

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note as
of the day and year set forth above.

CINCINNATI FINANCIAL CORPORATION

By: ______________________________________

Name:____________________________________

Title:_____________________________________

CFC INVESTMENT COMPANY

By: ______________________________________

Name:____________________________________

Title:_____________________________________






- 3 -


